Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

DOUGLAS S. WALTON                                   GREGORY F. ZOELLER
Walton Law Office                                   Attorney General of Indiana
Evansville, Indiana
                                                    GARY R. ROM
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                                                                              FILED
                                                                           Sep 07 2012, 9:11 am


                                                                                    CLERK
                               IN THE                                             of the supreme court,
                                                                                  court of appeals and
                                                                                         tax court


                     COURT OF APPEALS OF INDIANA

TIMOTHY A. BOLIN,                                   )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 63A01-1202-CR-89
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                         APPEAL FROM THE PIKE CIRCUIT COURT
                          The Honorable Jeffrey L. Biesterveld, Judge
                               Cause No. 63C01-1103-FB-110



                                        September 7, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
        Timothy A. Bolin appeals an order modifying his sentence. We affirm.

        In July 2011, Bolin pled guilty in Pike Circuit Court (“the trial court”) to class B

felony conspiracy to manufacture methamphetamine. In August 2011, the trial court

sentenced Bolin to sixteen years in the Department of Correction (“DOC”), to be served in

the Wabash Valley Regional Community Corrections Work Release Program. In November

2011, Bolin pled guilty in Vanderburgh Circuit Court to class B felony manufacturing

methamphetamine and was sentenced to eight years of imprisonment in the DOC. Bolin’s

Vanderburgh County plea agreement appears to provide that his sentence would be served

concurrently with the sentence in the Pike County case. Appellant’s App. at 34. In

December 2011, Bolin’s counsel in the Vanderburgh County case wrote a letter to the trial

court requesting that Bolin’s Pike County sentence be modified from work release to

placement in the DOC and served concurrently with his Vanderburgh County sentence.

Bolin’s counsel did not request a hearing. The Pike County prosecutor had no objection, and

the trial court granted the request without a hearing in an order dated January 13, 2012.1

        Bolin now appeals, claiming that the trial court erred in failing to hold a hearing.

Bolin cites Indiana Code Section 35-38-1-17(a), which provides,

                Within three hundred sixty-five (365) days after:
                (1) a convicted person begins serving the person's sentence;
                (2) a hearing is held:
                       (A) at which the convicted person is present; and
                       (B) of which the prosecuting attorney has been notified; and



        1
          The State acknowledges that the Pike County plea agreement provides that Bolin waived his right to
seek sentence modification, but it “does not argue that [Bolin] is precluded from seeking the modification of
his sentence, because in this case the prosecutor agreed to the modification.” Appellee’s Br. at 2 n.1.

                                                     2
                 (3) the court obtains a report from the department of correction
                 concerning the convicted person’s conduct while imprisoned; the court
                 may reduce or suspend the sentence. The court must incorporate its
                 reasons in the record.

Bolin argues,

               The Modification Order was obviously entered in response to a request
       from Mr. Bolin’s own attorney. However, the [request] does not change the
       clear requirements of the statute. No hearing was conducted prior to the entry
       of the Modification Order. Therefore, this Court should overturn the
       Modification Order and restore the original sentence.

Appellant’s Br. at 6.

       Bolin’s argument is meritless. Assuming for argument’s sake that Indiana Code

Section 35-38-1-17 is applicable here,2 we note that Indiana Appellate Rule 66(A) provides,

              No error or defect in any ruling or order or in anything done or omitted
       by the trial court or by any of the parties is ground for granting relief or
       reversal on appeal where its probable impact, in light of all the evidence in the
       case, is sufficiently minor so as not to affect the substantial rights of the
       parties.

Bolin has failed to argue, let alone establish, that the trial court’s failure to hold a hearing

affected his substantial rights. Therefore, we affirm.

       Affirmed.

RILEY, J., and BAILEY, J., concur.




       2
           We note that the trial court’s order neither reduces nor suspends Bolin’s Pike County sentence.

                                                     3